                                          Case 5:20-cv-03747-VKD Document 22 Filed 11/17/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     AEROFUND HOLDINGS, INC.,                          Case No. 20-cv-03747-VKD
                                                        Plaintiff,
                                   9
                                                                                           ORDER DISCHARGING ORDER TO
                                                 v.                                        SHOW CAUSE, VACATING INITIAL
                                  10
                                                                                           CASE MANAGEMENT CONFERENCE
                                  11     LISA BASSHAM BROWN, et al.,
                                                                                           ORDER OF REASSIGNMENT TO
                                                        Defendants.                        DISTRICT JUDGE
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On September 4, 2020, the Court granted plaintiff Aerofund Holdings, Inc.’s (“Aerofund”)

                                  15   request to continue the initial case management conference from September 8, 2020 to November

                                  16   17, 2020. Dkt. No. 9. The Court ordered the parties to submit a joint case management statement

                                  17   that complies with all applicable Civil Local Rules and Standing Orders by November 10, 2020.

                                  18   Id. at 2. Defendants have not appeared in this action or consented to magistrate judge jurisdiction.

                                  19   No party filed a case management statement by the November 10 deadline. The Court issued an

                                  20   order to show cause why the action should not be dismissed for failure to prosecute. Dkt. No. 16.

                                  21          In its show cause response, Aerofund states that it has reached a settlement agreement with

                                  22   defendants Lisa Bassham Brown, MBROWN Tech Services, MBrown Tech Services, LLC, and

                                  23   Mike Brown, and that those defendants stipulate to entry of judgment. Dkt. No. 18 ¶¶ 4-8; Dkt.

                                  24   No. 20. Aerofund additionally states that it has reached a settlement agreement with defendant

                                  25   LMI Systems LLC which the parties are reducing to writing. Id. ¶ 9. Aerofund’s counsel

                                  26   attributes Aerofund’s failure to file a case management statement or seek relief from pending

                                  27   deadlines to counsel’s “inadvertence.” Id. ¶¶ 4, 10. Based on the representations made in

                                  28   Aerofund’s response, the Court discharges the order to show cause.
                                          Case 5:20-cv-03747-VKD Document 22 Filed 11/17/20 Page 2 of 2




                                   1          As none of the defendants has appeared in the action or consented to magistrate judge

                                   2   jurisdiction, the Court has authority to act only on non-dispositive matters in this action. Absent

                                   3   the consent of all parties, this Court does not have jurisdiction over the action generally and may

                                   4   not enter judgment against a party. Rather, the action must be referred to a district judge for this

                                   5   purpose. 28 U.S.C. § 636; Williams v. King, 875 F.3d 500 (9th Cir. 2017). Accordingly, it is

                                   6   ordered that this case be reassigned to a district judge. All pending motions, including Aerofund’s

                                   7   request for entry of a stipulated judgment, will be decided by the newly assigned judge. All

                                   8   scheduled appearances are hereby vacated and will be reset by the newly assigned judge.

                                   9          IT IS SO ORDERED.

                                  10   Dated: November 17, 2020

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                     VIRGINIA K. DEMARCHI
                                  13                                                                 United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
